Citation Nr: 1620408	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus (claimed as ringing in the ears).

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.  He then served in the Army National Guard of Arkansas and Army Reserve and had active service from January 25 to March 26, 1991, from October 12, 2003 to May 1, 2005, from May 4 to December 23, 2005, and from June 27, 2006 to August 1, 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The March 2011 decision declined to reopen the claim for service connection for bilateral hearing loss, denied service connection for tinnitus, and granted an increased rating to 
50 percent for PTSD.  The August 2011 decision denied service connection for a TBI.

In August 2014, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The reopened claim for service connection for bilateral hearing loss and the claim for service connection for a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A November 2007 RO decision denied the claim for service connection for hearing loss; the Veteran did not submit a notice of disagreement as to the decision, and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the November 2007 RO decision that denied service connection for hearing loss raises a reasonable possibility of substantiating the claim.

3.  Current tinnitus had its onset in service

4.  Throughout the appeal period, PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment due to PTSD is not shown.


CONCLUSIONS OF LAW

1.  The November 2007 decision that denied the claim of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The evidence received since the November 2007 RO decision is new and material and the hearing loss issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110, 1112(a), 1131, 1137 (West 2014); 38 C.F.R. §§ 3.1, 3.303, 3.307(a), 3.309(a) (2015).

4.  The criteria for a 70 percent rating for PTSD have been met throughout the appeal period.  38 U.S.C.A. § 1155 (2015); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A November 2007 RO decision denied service connection for hearing loss, finding that the Veteran's hearing loss began after his first active duty tour from 1968 to 1970, and before his second active duty period in 1991, and that there was no evidence that his hearing loss was permanently worsened as a result of service.  

The Veteran was notified in writing of the RO's November 2007 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the November 2007 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim, to include whether VA's duty to assist could help to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the October 2007 decision includes VA medical records and examination reports dated to 2014, the Veteran's and others' written statements, and his oral testimony in support of his claim.

During his August 2014 Board hearing, the Veteran reported exposure to acoustic trauma from mortar attacks in Iraq.  See Board hearing transcript at p. 15.  He denied hearing problems prior to participating in Operation Desert Storm.  When examined at Ft. Hood in March 1991, he was told he had a 10 percent hearing loss in his left ear and to use ear plugs when firing weapons.  Id. at 15, 17-18.  His right ear was fine.  He had scarring from his 1967 ear surgery that was healed and aggravated in service.  A Medical Review Board found he could be deployed if he kept his military occupational specialty (MOS), that meant training with 50 caliber guns, that was not what a cook normally did.  Id. at 16.  In Iraq, he was placed on a machine gun and exposed to mortar attacks.  

The Veteran's testimony and the new medical and other evidence, relates to the previously unestablished elements of hearing loss, and a link between current hearing loss and service.  The evidence shows that there was a possible worsening in subsequent service, to include being told that he had 10 hearing loss and being exposure to acoustic trauma from using a machine gun and being near mortar attacks.  The Veteran has not had an examination.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  Shade, 24 Vet. App. at 117-20.

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations state that VA is to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

In a May 2010 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letter, the Veteran was informed of how VA determines disability ratings and effective dates.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
 § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured, including VA medical records dated to 2014. 

Further, in June 2010 and April 2013, the Veteran underwent VA examinations for his PTSD, and the examination reports are of record. 

The 2010 and 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  There is no evidence of a change in the disability since the 2013 examination.

A. Service Connection for Tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101.  Tinnitus, as a disease of the nervous system, is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran's noise exposure in service is not in question.  He has reported miliary noise exposure to mortars, incendiary explosive devices (IEDs), and 50 caliber machine guns, during his service in Operation Desert Storm/Desert Shield and two tours in Iraq (10/19/07 VBMS, VA Examination, p. 12).  Service audiograms performed in January 1991, October 2003, July 2006, and June 2007, show that he was routinely exposed to noise (3/4/11 VBMS STR-Medical Photocopy, pp. 39, 46-49).

Post-service evidence includes an October 2007VA examination report reflecting the Veteran's report of ringing in his ears (10/19/07, VBMS, VA Examination, p. 1).  The question is whether there is a link between the noise exposure and current tinnitus (ringing in the ears) or whether the current tinnitus had its onset in service.  The Veteran is competent to report tinnitus or ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

There is no documentation of any pertinent complaints for several years after service.  On the other hand, the Veteran had weapons noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

In October 2007, the VA examiner observed that the Veteran reported an intermittent, bilateral ringing in his ears that he first noticed three or four years earlier and attributed to pressure in his ears or noise exposure.  He denied post service noise exposure.

The examiner noted that the Veteran denied ringing in the ears on at least three occasions according to Post-Deployment Health Assessments in the service the records.  Thus, the examiner opined that Veteran's report of ringing in his ears was not related to his military service.

The examiner did not account for the Veteran's reports that he was experiencing tinnitus for three or four years, e.g., while in service.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (stating that a medical opinion is inadequate, if it relies on the silence of the service treatment records without consideration of a veteran's competent reports).  This is a key fact not considered by the examiner.

The Veteran testified that he had no hearing problems until his participation in Operation Desert Storm and subsequently.  See Board hearing transcript at page 15.  He was exposed to two mortar attacks in Iraq.  Id. at 16.  The Veteran noticed sounds in his ears after the IED and mortar attacks.  Id. at 17.  

Considering the evidence provided by the Veteran, the conceded noise exposure in service, the evidence showing that the Veteran's current tinnitus was incurred coincident with service is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).

B. Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159(a)(2).

Schedular Rating Criteria

Service connection for PTSD was granted by the RO in the November 2007 rating decision and assigned a 30 percent rating under Diagnostic Code 9411.  

The RO received the Veteran's current increased rating claim in May 2010.  A 50 percent rating for his PTSD was granted in the March 2011 rating decision.  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 , Diagnostic Code 9411. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score from 61 to 70 reflects some mild symptoms. 

The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all pertinent evidence of record.  See 38 C.F.R. § 4.126 (2015).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Analysis

The assigned GAF scores have been indicative of mild to serious disability, and ranged from 49, assigned by a VA examiner in June 2010 and indicative of serious impairment, to 71, assigned by a VA psychiatrist in August 2010 and indicative of mild impairment (6/23/10 VBMS, VA Examination, p.10; 8/6/13 VBMS Medical Treatment Record-Government Facility, p.79).  During 2012 and 2013, GAF scores of 53 to 55 were assigned by the Veteran's psychiatrist, commensurate with moderate impairment (9/15/14 VBMS Medical Treatment Record-Government Facility, pp. 14, 22, 45, 58, 69).

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the record shows that, in June 2010, the VA examiner reported the Veteran's problems with anger, irritable behavior and angry outbursts, jumpiness, increased agitation, and discomfort while driving.

In fact, the Veteran testified that he isolated himself so he would not hurt others.  See Board hearing transcript at pages 26 and 29.  

Indeed, the record shows that, since 2010, the Veteran's psychiatric disability has been treated with regular outpatient psychotherapy and prescribed medication.  

The June 2010 and April 2013 examiners also reported PTSD symptoms caused clinically significant distress or impairment of social and occupational functioning.

The June 2010 and April 2013VA examiners noted the Veteran's recurrent distressing dreams, avoidance, diminished interest, and hypervigilance with chronic sleep impairment, but considered him less impaired, although they had a more limited opportunity to observe the Veteran than his treating psychiatrist.

The Veteran's wife testified as to his anger and described his sleep disturbances and nightmares.  See Board hearing transcript at page 23.  She described his social isolation, although they went to church.  Id. at 27.

The Veteran had panic attacks once or twice a week.  See Board hearing transcript at page 32.  In fact, a May 11, 2014 VA emergency room record indicates that he appeared to be hyperventilating and a May 12, 2014 VA primary care note reflects that the Veteran had a panic attack the previous evening (9/15/14 VBMS Medical Treatment Record-Government Facility, pp. 35, 54).   

The record shows that PTSD has caused impairment in the areas of work, family relations, and mood.  The Veteran has not attempted school, and retired in December 2013, but his impairments indicate that he would also have deficiencies in the area of work (8/13/14 VBMS Medical Treatment Record-Government Facility, p.14-17).  

Notably, in August 2014, a VA nurse practitioner reported that, per his family and clinic visits, the Veteran did not show good judgment in the car with family members, as he put his hand in front of the driver's face in traffic (9/15/14 VBMS Medical Treatment Record-Government Facility, p. 42).  The Veteran had flashbacks to try to save his family and was unable to determine hallucinations from reality at times.  The flashbacks and nightmares altered his and his family's quality of life.

The VA outpatient records reflect the Veteran's complaints of hypervigilance, anxiety, depression, intrusive thoughts, avoidance, detachment, irritability, and nightmares.

The June 2010 VA examiner noted that the Veteran worked full time as a hospital cook for 11 years and got along with his coworkers and supervisors who were very aware and respectful of his PTSD symptoms.  The examiner noted the Veteran's anxiety, nightmares, hypervigilance, startle response, and intrusive thoughts and considered the Veteran moderately impaired.  

In June 2010, Veteran submitted letters from his coworkers and family members indicating that they noticed an increase in his irritability and outbursts. 

The April 2013 VA examiner noted the Veteran's sleep difficulty, hypervigilance, avoidance, diminished interest, and anxiety, but considered the Veteran only mildly impaired.  

The Veteran's November 2013 back surgery forced his retirement, according to a December 2013 note by his psychiatrist (8/13/14 VBMS, Medical Treatment Record-Government Facility, pp.12, 14-17; 9/15/14 Medical Treatment Record-Government Facility, p. 16)).  The post-surgical back pain, job loss, financial strain, and loss of mobility/activity level left him idle.  The psychiatrist observed that the Veteran voiced residual difficulties with depression, anxiety and continued irritability and frustration without the structure of employment in the background of perceived physical deficits.  The Veteran experienced an exacerbation of symptoms with more intrusive thoughts and cognitive distortions. 

Given the above, the level of impairment shown is more nearly approximated by a 70 percent rating described as with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The record does not show, however, that the Veteran has total occupational and social impairment, as is contemplated in the criteria for a 100 percent rating.  Although the Veteran has reported that he has no close or casual friends, he lives with his wife with whom he is reported to have a good relationship.  He attends church.  See August 2014 Board hearing transcript at page 27.  The Veteran has maintained a relationship with the same woman for many years.  He has children and stepchildren, and grandchildren, with whom he has had a good relationship.  Thus, the record does not show symptoms that approximate total social impairment. 

Examinations have not shown symptoms (such as gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relations or one's own name) for a 100 percent rating.  Indeed, VA examiners in 2010 and 2013 reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion, or grossly inappropriate behavior, have not been documented in the clinical record or in the statements from the Veteran and his wife.  The examiners found no evidence of delusions or psychotic thought. 

In the May 12, 2014 VA primary care record discussed above, the physician noted that the Veteran had hallucinations for one year of trying to have his family that occurred one to three times a week and his family had to hide things from him.  However, in a May 12, 2014 Addendum, the Veteran's psychiatrist observed that, if hallucinations were present, especially visual ones, the most probable etiology was either organic or pharmacologic.  The psychiatrist observed that he worked with the Veteran throughout the years and his clinical presentation was not at all consistent with a primary psychotic disorder (9/15/14 VBMS Medical Treatment Record-Government Facility, p. 35).  

The Veteran's speech has been consistently described as normal.  

September 16, 2010 VA outpatient records show that the Veteran was considered a high risk for suicide (9/15/14 VBMS Medical Treatment Record-Government Facility, pp.59-70).  His wife reported that he had suicidal thoughts and was afraid of losing her.  By the end of the month, he denied any suicidal ideation since September 16th and, in December 2010, no longer met the criteria for high risk for suicide (9/15/14 VBMS Medical Treatment Record-Government Facility, p. 50).  Subsequent medical records do not show he had suicidal or homicidal ideations.

Examiners have described the Veteran as well-groomed and not reported that he had had difficulty with activities of daily living.  Some impairment in memory has been documented, but impaired memory is contemplated by ratings as low as 50 percent.

When viewing the relevant evidence in total, the Board finds that the Veteran has not had symptoms of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating.  As such, a rating in excess of 70 percent is not warranted at any time during the appeal period.

Resolving reasonable doubt in the Veteran's favor, a 70 percent rating, but no higher, is granted for PTSD, but the preponderance of the objective medical and other credible evidence of record is against a rating in excess of 70 percent through the appeal period.  The benefit of the doubt has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration and TDIU

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The first step in the inquiry is to determine whether "the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("The rating schedule must be deemed inadequate before extraschedular consideration is warranted.").  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.

If the adjudicator determines that the available schedular ratings are inadequate, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Then, if the first two steps have been satisfied, the adjudicator must refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether an extraschedular rating is warranted.  Id.

In Yancy v. McDonald, the Court explained that "the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  27 Vet. App. 484, 494 (2016).  Indeed, although the first and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.

The manifestations of the Veteran's PTSD disability include irritability, social isolation, anxiety, memory and sleep problems, and depressed mood.  The rating schedule contemplates all symptoms resulting in impairment of social and occupational functioning.  These manifestations are contemplated in the relevant rating criteria.  Diagnostic Code 9411.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In addition to the PTD disability, service connection is in effect for left upper extremity radiculopathy, assigned a 40 percent rating and degenerative disc disease of the cervical spine, assigned a 30 percent rating.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service connected disabilities.  See Yancy, 27 Vet. App. at 495 (holding olds that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  Referral for consideration of a combined extraschedular rating is not warranted.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran testified that he retired from his job as a hospital cook in December 2013 due to (non-service-connected) back and leg disorders.  
See Board hearing transcript at page 34.  In December 2013, the Veteran told his psychiatrist that, due to his hospitalization for surgery and not getting any indications of when he could return to work (in the background of having two falls at work making him a "liability"), the Veteran was informed that he could either be terminated from his job or accept retirement, that he did (8/13/14 VBMS Medical Treatment Record-Government Facility, p. 14).  He has not asserted, and the record does not otherwise contain, evidence of unemployability due to his service-connected PTSD disability.  Thus, any further consideration of TDIU is not warranted.

The Board finds that at no time since the Veteran filed his most recent claim for an increased rating for PTSD, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  


ORDER

New and material evidence has been received to reopen the claim for service connection for hearing loss.

Entitlement to service connection for tinnitus is granted

Entitlement to a 70 percent rating, but no more, for PTSD is granted.


REMAND

Records

The Veteran testified that he joined the National Guard after his 1970 discharge from active service.  See Board hearing transcript at page 3.  A Report of Separation and Record of Service (NGB 22) indicates that he served in the Army National Guard of Arkansas and the Army Reserve from August 1976 to August 1983 and had six years of prior service (3/4/11 VBMS STR-Medical-Photocopy, p. 59).  There are no service treatment records in the claims file dated between 1970 and 1986.  Efforts should be made to obtain these records.


Hearing Loss

When examined for pre-induction in August 1967, the Veteran reported a history of ear surgery.  An ear abnormality was not noted on examination at that time (3/4/11 VBMS STR Medical-annotated, pp. 2, 4).  A January 1970 service separation examination report notes left ear scarring due to a tympanoplasty (3/4/11 VBMS STR Photocopy, p. 18).

When examined for enlistment into the Army National Guard in August 1986, the Veteran's ear drum was noted as normal (3/4/11 VBMS STR-Medical Photocopy, p. 54).  Results of an audiogram at that time reflect some decibel loss in each ear but hearing loss was not noted on the examination report.  See McKinney v. McDonald, 28 Vet. App. 15 ( 2016) (holding that where a veteran's hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the veteran was entitled to the presumption of soundness under 38 U.S.C.A. § 1111). 

In August 1990, the Veteran was placed on a permanent physical profile for hearing and had to use the proper ear protection when firing weapons (3/4/11 VBMS STR-Medical Photocopy, p. 56).  A January 1991 audiogram notes a hearing loss profile (3/4/11 VBMS STR Photocopy, p. 49).  

In February 1991, the Veteran's left perforated tympanic membrane was injured and records describe a pre-existing disease that was aggravated when exposed to loud noise during field training on active duty (3/4/11 VBMS STR Medical Photocopy, pp. 12, 15, 43; 6/18/10 VBMS STR Medical Photocopy, p. 3).  

On medical history forms completed in August 1994 and May 2001, the Veteran reported a slight loss of hearing (3/4/11 VBMS STR Medical Photocopy, pp. 37, 39).  A May 2001 periodic service examination report notes high frequency hearing loss (3/4/11 STR Photocopy, p. 51).

The service audiograms performed in January 1991, October 2003, July 2006, and June 2007, show that the Veteran was routinely exposed to noise (3/4/11 VBMS STR-Medical Photocopy, pp. 39, 46-49).  Sensorineural hearing loss was noted on an October 31, 2003 audiogram that recommended he be retained with restriction (3/4/11 VBMS STR Medical Photocopy, p. 52).  A December 2003 Medical Retention Board finding notes mild to moderate sensorineural hearing loss at 3000-8000 Hertz in the Veteran's right ear with borderline normal to mild mixed loss across frequency range in his left ear for which a physical profile was issued and he was retained (3/4/11 VBMS STR Medical Photocopy, p. 33; 6/18/10 VBMS STR-Medical-Photocopy, p. 29).

In October 2007, the VA examiner stated that an opinion could not be rendered regarding whether the Veteran's preexisting hearing loss was further aggravated by active duty military service or occurred while he was on active duty without resorting to speculation.  The examiner did not provide reasons for the professed inability to provide some opinion without resort to speculation.  See. e.g., 
Jones v. Shinseki, 23 Vet. App. 382 (2010).  Without a rationale for the speculative opinion, this part of the 2007 examination lacks weight.  A new VA examination is warranted.

TBI

The Veteran contends that he has a TBI that was incurred after his exposure to two mortar attacks in Iraq in 2004.  See Board hearing transcript at page 3.  

Results of a June 2010 VA TBI evaluation were negative for minimal TBI (9/15/14 VBMS Medical Treatment Record-Government Facility, pp. 42, 68, 72).

A report of a May 2012 VA neuropsychology consult indicates that the Veteran's  poor performance on symptom validity tests and tendency to over-endorse symptoms made the neuropsychological results unreliable and invalid (9/15/14 VBMS Medical Treatment Record-Government Facility, pp. 42, 43).  

A September 2013 VA TBI examiner noted the unreliable and invalid test results due to effort and did not diagnose a TBI (9/15/14 VBMS Medical Treatment Record-Government Facility, pp. 59, 62).   

The Board finds that, the interest of fairness and due process, the Veteran should be afforded one more opportunity to undergo neuropsychological evaluation to determine if he has a TBI that had its onset during active service.  He is encouraged to fully and honestly participate in the evaluation to enable VA clinicians to accurately access if he has a TBI disability incurred in active service.

Recent VA medical records regarding the Veteran's treatment, dated since August 2014, should be obtained.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service treatment records for his period of service in the Arkansas Army National Guard/Reserve from February 1970 to August 1986. Efforts to obtain service treatment records must continue until verification is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

2. Obtain all VA medical records regarding the Veteran's treatment since August 2014.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Schedule the Veteran for a VA examination to be performed by a physician with expertise in diagnosing ear disorders (e.g., otolaryngologist, otologist) to determine the current etiology of any hearing loss disorder found to be present.  A complete history of the claimed disorder(s) should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file must be made available to the examiner prior to the examination.  The physician-examiner is requested to address the following.

a. If a hearing loss disorder is found, the examiner should provide an opinion as to whether it is at least as likely as not that such disorder was incurred in or aggravated by active service or is otherwise related to active service. 

b.  If the hearing loss disorder did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service (prior to February 29, 1968, January 25, 1991, October 12, 2003, May 4, 2005, or June 27, 2006) to include being a congenital defect.  The examiner should state whether the disorder is a disease or a congenital defect. 

c. If it is determined that the identified disorder is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability.  The examiner should then opine whether it is at least as likely as not that any superimposed disability developed in service or is otherwise causally related to service.

d. If it is determined that the identified disability is not a congenital defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to a period of active service and that it did not increase in severity during service other than due to the natural progression of the disorder.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

e. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

f. The absence of evidence of treatment for a hearing disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

g. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  All opinions and conclusions must be supported by reasons.

4. Schedule the Veteran for a VA neuropsychological examination to determine the current etiology of any TBI found to be present.  A complete history of the claimed disorder should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file must be made available to the examiner and it should be reviewed for pertinent medical history.  The examiner is requested to address the following:

a. Does the Veteran currently have residuals of a TBI?  Identify the residuals and any appropriate diagnoses.

b. If so, are the currently diagnosed TBI residuals at least as likely as not (50 percent probability or more) incurred or aggravated, in whole or part, by injury, disease, or event during the Veteran's active duty service? 

c. For each opinion offered, the examiner must provide reasons based on consideration of all pertinent lay and medical evidence. 

d. The examiner should consider the Veteran's reports as to his history and symptomatology.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.

5.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


